Order entered May 16, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-19-00094-CV

                     IN THE INTEREST OF S.C. AND K.C., CHILDREN

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-11-16417

                                             ORDER
       The record was due March 24, 2019. By postcard dated March 28, 2019, we notified

court reporter Glenda Finkley that the reporter’s record was overdue and directed her to file, by

April 28, 2019, (1) the reporter’s record, (2) written verification that no hearings were recorded,

or (3) written verification that appellant had not requested the reporter’s record. To date, no

reporter’s record has been filed and we have had no communication from Ms. Finley.

       We ORDER the complete reporter’s record filed within TWENTY DAYS OF THE

DATE OF THIS ORDER. We caution Ms. Finkley that the failure to file the reporter’s record

by that date will result in the Court taking whatever remedies it has available to ensure this

appeal proceeds in a more timely fashion, which may include ordering that she not sit as a court

reporter until the complete reporter’s record is filed.

       We DIRECT the Clerk of the Court to send copies of this order, by electronic
transmission, to the following persons:
Honorable David Lopez
Presiding Judge, 256th Judicial District Court

Glenda Finkley
Official Court Reporter, 256th Judicial District Court

Counsel for all parties




                                             /s/     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE